Evans, P. J.
1. An agreement between a creditor, his debtor, and a third person, whereby such third person, in consideration of the creditor’s releasing the debtor, agrees to pay the amount of the debt to the creditor, and as part of the agreement the creditor releases his debtor and agrees that such third person shall be substituted for the debtor, is not within the statute' of frauds; the debt is extinguished as to the debtor, and the third person becomes, by substitution, the debtor in his place. Palmetto Manufacturing Co. v. Parker, 123 Ga. 798 (51 S. E. 714).
2. The charges complained of were in substantial accord with the foregoing principle, and the verdict was supported by the evidence.

Judgment affirmed.


All the Justices concu/r.